This suit was instituted against J. M. Bell in the county court of Kaufman county on a promissory note, with the name of defendant signed thereto, and stipulating for payment in Kaufman county.
The defendant filed a plea of privilege, alleging his residence in Hall county, and denying that the note sued on had been executed by him. A controverting affidavit was filed by plaintiff, in which it was alleged that, if defendant did not execute the note, his name was signed thereto by his wife, with his consent, and thereafter ratified by him. Upon a hearing, the note was introduced in evidence, and testimony of the defendant himself showed that, while he did not himself execute it, he knew within a few days thereafter that his wife had signed his name thereto and did not thereafter notify the plaintiff that he repudiated the signature. Further, there was introduced in evidence a letter written by the defendant acknowledging the note as his obligation and promising payment at a later date.
Such being the record, it is clear that the trial judge did not err in overruling the plea of privilege; and his judgment in so doing is therefore affirmed.